REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  It is noted that US Patent 7,627,533 has previously been issued as RE45,485.  The instant reissue is being treated as a continuation reissue application (rather than as a continuation of a reissue, i.e. a Bauman type continuation application), as determined in a previous office action.
This is a reissue office action for US Patent 7,627,533 which had original patent claims 1–39.  Applicant last amended the claims on 1/12/2021.  Claims 40–85 are pending.  Examiner will continue to treat the most-recently filed formal claim set and will not treat any informal claim set (e.g. courtesy claims appendix having markings showing changes with respect to the previous claim set).  When the informal claim set does not match the content of the formal claim set, it leads to confusion and wasted time.
This application was appealed to the PTAB on 1/31/2020.  The PTAB rendered a decision on the appeal on 11/12/2020, affirming rejections for all claims (40–85) on the grounds of 35 USC § 112 1st and 2nd, § 251 (declaration and recapture), § 102 and § 103.

Declaration and Reason for Reissue
This reissue application has been filed pursuant to the original patent being 
“Claim 1 of the original patent includes a limitation for “requesting ... by a second user equipment[] a communications connection[.]” Applicant did not claim “receiving a request for communication” as recited in new claim 40. Accordingly, this at least one error represents claiming less than what Applicant was entitled to claim” (9/30/2015 Declaration p. 1).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to identify specific claim language “wherein lies the error”. See MPEP 1414 (II)(B) and (C).  The declaration asserts language allegedly to be added to claim 40 (“receiving a request for communication”), yet this quoted limitation to be added does not appear in pending claim 40.
However, because the original declaration (9/30/2015) was initially appropriate, applicant may simply identify a new error that forms the basis for the reissue. This identification of a new error can be made in the remarks portion of applicant’s response. See MPEP 1414.03 I and 37CFR 1.175(d).

Assignment
An ownership statement and consent have been filed by assignee in this reissue application.


Foreign Priority
Applicant’s foreign priority to EP 02102425 filed Oct. 9, 2002 is recognized by the examiner.

Specification
The amendment to the specification filed 9/28/2015 has been approved for entry.

Application Data Sheet
The application data sheet (ADS) filed on 2/24/2015 is objected to because the domestic benefit information does not properly identify the present application as both a continuation of U.S. Application No. 13/309,506 and a reissue application of the patented 10/681,393 application.  
See the Reissue Application Filing Guide at: http://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information and in particular see the screen shot on page 10 given the sample facts presented on page 9. The corrected ADS should comply with 37 CFR 1.76(c)(2), which requires that any changes to an ADS be identified with markings (underline for addition, strike through for deletion).  
Applicant can also use the Corrected Web-based ADS. See the Quick Start Guide for Corrected Web-based ADS at: https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf.
Applicant should additionally file, as a paper separate from its next response, a Request for Corrected Filing Receipt.  This is the best way to ensure that these changes are acted upon and corrected by the appropriate official.

Claim Objections
Claim 58 is objected to because of the following informalities:  
Claim 58 page 6 line 3 states “one or more virtual identifiers being initiated for the first user equipment”.  It is believed this should read “one or more virtual identifiers being established for the first user equipment”.  This would be consistent with the other claims as well as the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 40–85 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 40, 50, 52, 58, 63, 70, 71, 75, 76, 80, 81 and 85, there is no support found for the claimed concept of matching the user1's virtual identifier to user1’s equipment identifier and initiating this user1-to-user2 connection in response to such matching.  The fact that the user1’s virtual identifier is linked to user1’s equipment characteristic identifier is described in the patent (US Patent 7,627,533 at 4:31–35) as well as the fact that “the virtual identifier . . . is then used, when concealing the true identity . . . when establishing a connection” (at 4: 36–40), but no support can be found for matching as a basis for initiating this user1-to- user2 connection.  It is noted that support is present for matching a virtual identifier to a characteristic identifier in the context of a request by user2 for connecting to anonymous user1 (at 5:11–19).
Claim 52, there is no support for receiving confirmation that the virtual identifier is linked.
Claims 58 and 63, there is no support for the number(s) to identify a corresponding virtual identifier(s).

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 41, 42, 52–69, 71, 76, 81, 83 and 84 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 requires “providing the one or more virtual identifiers”, yet the base claim already requires “establishing” the virtual identifier(s). Claim 41 states that this is “in order to link” them, yet the base claim already includes the linking.  It is not clear what additional method step is being claimed here.
Claim 52 is an apparatus claim, yet it includes what appear to be method step(s) (“virtual identifiers are established”, “connection . . . is initiated”, “virtual identifier being matched”) rather than structure.  It is not clear what structure is being positively claimed in order to provide these features.  
A claim covering both an apparatus and a method of using that apparatus is invalid because such a claim “is not sufficiently precise to provide competitors with an accurate determination of the ‘metes and bounds’ of protection involved” and is “ambiguous.”  MPEP 2173.05(p)(ii).
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Each of claims 54–57 is an apparatus claim, yet includes what appears to be method steps describing a manner of use (apparatus is subjected to 
Claims 58 and 63 are confusing for claiming what appears to be circular logic, specifically that a number in a virtual identifier identifies a corresponding identifier.
Claim 59, there is no antecedent basis for the second request.
Claims 71, 76 and 81 are of unclear claim scope as they apparently set forth limitations that already are present in their base claims.

35 USC § 251 Rejections
Claims 40–85 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.   

Claims 40–85 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 


Steps (1) and (2)
During the prosecution of 10/681,393 and subsequent to an art rejection, applicant amended/argued1 the following claim limitations in seeking allowance of the application:
Date
Surrendered Claim Limitation(s)
3/17/2008
A) Request a virtual identifier for an anonymous first apparatus
4/20/2009
B) Enabling a second apparatus to request from the service network a communications connection to be established to the anonymous first apparatus
4/20/2009
C) Using the virtual identifier of the anonymous first apparatus as part of the request for communication connection to the anonymous first apparatus
4/20/2009
D) Establishing the requested connection from the second apparatus to the anonymous first apparatus on the basis of determining the characteristic identifier matching the virtual identifier of the first apparatus

Pending reissue claims 40–93 are each broadened in a manner related to the above surrendered subject matter.

Step (3)
Independent reissue claim
Surrendered Claim Limitation(s) not present
40
B, C, D
50
B, C, D
52
B, C, D
58
A, B, C, D
63
A, B, C, D
70
A, B, C, D
75
A, B, C, D
80
A, B, C, D

Each independent claim eliminates the surrendered subject matter in its entirety; no longer are any of these steps present (pursuant to communication towards the anonymous party).  Therefore there is no “material narrowing” present.  As per MPEP 1412.02(C), “[i]f surrendered subject matter has been entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.”

Claim Construction
Initiate a Connection vs. Establish a Connection
Applicant has replaced claimed phrases such as “establish a communication connection”, “communication connection to be established”, etc. with “initiate a communication connection”, “communication connection to be initiated”, etc.
2” (PTAB, 11/12/2020, p. 15).
As stated by the PTAB, “'initiate' speaks to at best the first step in the overall act of 'establishing' [a connection]” (Id).  “[I]nitiating a connection” is in a sense broader than “establishing a connection”.  In the context of email, every email sent is one sent using a new “connection”.  Therefore, even a reply email establishes a new connection and therefore such establishing a connection begins with initiating this new connection.  Lastly, it is fair to describe the act of replying as “initiating” a reply.
Given that “[I]nitiating a connection” is in a sense broader than “establishing a connection”, where the art rejections below describe “establishing” the connection, they also cover the broader “initiating” the connection.  This goes for any and all of the connections, including reply connections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 40–43, 45, 46, 50–54, 58, 60, 63, 65, 66, 70, 71, 73–76, 78–81, 83–85 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Levosky (US2002/0087641).
40. A method comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
receiving, from a first user equipment, a first request for one or more virtual identifiers for the first user equipment;
“Whenever the CREATE NEW ADDRESS button is depressed . . . the Client Control Program sends the information . . . to the Alias Email server” (Levosky at ¶ 0046).
establishing, in at least one of the first user equipment and a service network, the one or more virtual identifiers for the first user equipment;

linking, by the service network, the one or more virtual identifiers for the first user equipment to an identifier of the first user equipment;
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046).
receiving, from the first user equipment, a second request to initiate a communication connection from the first user equipment to a second user equipment, and wherein the communication connection is to be initiated based at least on the virtual identifier;
Re: “Initiating” – see the Claim Construction section above that states:  Given that “[I]nitiating a connection” is in a sense broader than “establishing a connection”, where the art rejections below describe “establishing” the connection, they also cover the broader “initiating” the connection.  This goes for any and all of the connections, including reply connections.
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” entity corresponds to applicant’s first user, user1).  The entity (most often) referred to as “the recipient” in Levosky is the entity who communicates to the anonymized user (this “recipient” entity corresponds to applicant’s second user, user2).]
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).

Thus, user2 sends an email to anonymous user1 addressed to YHRFVCUSAGXZ@spammotel.com as seen in Fig. 6.  Anonymous user1 may reply to user2 and in doing so, user1’s virtual identifier of “YHRFVCUSAGXZ@spammotel.com” would be present in the Reply-To field and used as part of the communication to user2. 
matching, based at least on a database of virtual identifiers linked to identifiers in the service network, the virtual identifier by at least matching the virtual identifier to the identifier of the first user equipment; and
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
initiating, by the service network, the requested communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment.
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

41. The method of claim 40, further comprising: providing the one or more virtual identifiers in the service network in order to link the one or more virtual identifiers to the identifier of the first user equipment.
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046).

42. The method of claim 41, wherein the service network selects, in response to the second request from the first user equipment, the virtual identifier for the communication connection between the first user equipment and the second user equipment.
          At least the system component that assigns each alias is also fairly described as selecting each alias for assignment, so that each alias can be associated with the appropriate actual email address.  In addition, when the server puts to use an address it is provided, this can be said to be selecting such address for email use.

43. The method of claim 40, wherein the second request from the first user equipment to initiate the communication connection is received at the service network.
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).

45. The method of claim 40, further comprising: determining one or more limitations for using the virtual identifier.


46. The method of claim 45, wherein the one or more limitations include a user equipment permitted to use the virtual identifier.
“The invention is implemented with the use of a client control program called “SpamMotel.exe”“ (Levosky at ¶ 0041).
“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client computer contains an Email client having a physical Email address” (Levosky at ABSTRACT).
“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), thus providing the right to that computer to implement the anonymizing email communications of Levosky.

50. A system comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
a first user equipment;
“sender E-mail client 2” (Levosky at Fig. 2)
a second user equipment; and
“receiver E-mail client 12” (Levosky at Fig. 2).
a service network configured to at least: receive, from the first user equipment, a first request for one or more virtual identifiers for the first user equipment; and
“Whenever the CREATE NEW ADDRESS button is depressed . . . the Client Control Program sends the information . . . to the Alias Email server” (Levosky at ¶ 0046).
establish, in response to the first request for the one or more virtual identifiers for the first user equipment, the one or more virtual identifiers for the first user equipment;
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
link, to an identifier of the first user equipment, the one or more virtual identifiers for the first user equipment;
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046).
receive, from the first user equipment, a second request to initiate a communication connection from the first user equipment to the second user equipment, wherein the communication connection is to be initiated based at least on the virtual identifier;
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” 
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).
“when the user clicks on 'send' in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient” (Levosky at ¶ 0058).
Thus, user2 sends an email to anonymous user1 addressed to YHRFVCUSAGXZ@spammotel.com as seen in Fig. 6.  Anonymous user1 may reply to user2 and in doing so, user1’s virtual identifier of “YHRFVCUSAGXZ@spammotel.com” would be present in the Reply-To field and used as part of the communication to user2. 
match, based at least on a database of virtual identifiers linked to identifiers in the service network, the virtual identifier by at least matching the virtual identifier to the identifier of the first user equipment; and
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
initiate the requested communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment.


51. The system of claim 50, wherein the first user equipment is configured to at least: send, to the service network, the first request for the one or more virtual identifiers for the first user equipment and/or the second request to initiate the communication connection.
“Whenever the CREATE NEW ADDRESS button is depressed . . . the Client Control Program sends the information . . . to the Alias Email server” (Levosky at ¶ 0046).
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).

52. An apparatus, comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
at least one processor; and at least one memory including computer program code, the at least one processor, the at least one memory, and the computer program code configured to cause the apparatus to at least: send, to a service network, a first request for one or more virtual identifiers for the apparatus, 
“Whenever the CREATE NEW ADDRESS button is depressed . . . the Client Control Program sends the information . . . to the Alias Email server” (Levosky at ¶ 0046).
wherein the one or more virtual identifiers are established, in response to the first request for the one or more virtual identifiers, in at least one of the apparatus and the service network;
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” 
receive, from the service network, confirmation that the one or more virtual identifiers for the apparatus are linked to an identifier of the apparatus; and 
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046). 
“After a new address is created, the address is stored on the client system clipboard, so that it may be simply pasted into the appropriate box in any Web site form request from a correspondent requesting the Email address” (Levosky at ¶ 0048).
send, to the service network, a second request to initiate a communication connection with another apparatus, and wherein the communication connection with the other apparatus is initiated in response to the virtual identifier being matched, based at least on a database of virtual identifiers linked to identifiers in the service network, to the identifier of the apparatus.
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” entity corresponds to applicant’s first user, user1).  The entity (most often) referred to as “the recipient” in Levosky is the entity who communicates to the anonymized user (this “recipient” entity corresponds to applicant’s second user, user2).]
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).
“when the user clicks on 'send' in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient” (Levosky at ¶ 0058).
Thus, user2 sends an email to anonymous user1 addressed to YHRFVCUSAGXZ@spammotel.com as seen in Fig. 6.  Anonymous user1 may 
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

53. The apparatus of claim 52, wherein the computer program code is further configured to cause the apparatus to at least: receive, from the service network, information about the virtual identifier being used for initiating the communication connection between the apparatus and the other apparatus, wherein the information is received in response to the communication connection being initiated between the apparatus and the other apparatus.
“a block of information 420 appears, indicating that this message was forwarded by the Client Control Program, and including the time and date of the message, as well as the time and date that the Alias Email address was created.  The total number of messages forwarded and received 414 is shown.  Finally, the “note”, or “message” text previously entered by the user to identify this Alias Email address, shown as reference number 326 in FIG. 3, appears, to remind the user further about this particular Alias Email address” (Levosky at ¶ 0051).

54. The apparatus of claim 53, wherein the use of the virtual identifier is subject to one or more limitations.
          The usage of an alias is limited by linking that particular alias only to a particular actual email address, thereby ensuring emails sent to the alias are only going to be delivered to the proper recipient.  Further, Levosky teaches filters that only allow delivery of aliased emails if they meet certain additional criteria, such as being from a certain sender (Levosky at ¶ 0066). 

58. A method comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
initiating a communication connection between a first user equipment and a second user equipment, in response to one or more virtual identifiers being initiated for the first user equipment in at least one of the first user equipment and a service network,  
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).
wherein each of the one or more the virtual identifiers comprises one or more numbers, 
“generates a pseudo-random string of 10 characters, followed by “@spammotel.com“, which constitutes the alias Email address” (Levosky at ¶ 0046).

“the alias Email address is composed of three parts: a prefix, which may either be created by the user by typing it into box 480; or, as an alternative, the user may request a pseudo-random character string” (Levosky at ¶ 0079).
          Clearly there are occasions when the alias email includes at least some numbers.
“[I]nitiating a connection” is in a sense broader than “establishing a connection”
wherein at least one of the one or more numbers identifies a corresponding one of the one or more virtual identifiers, 
By definition, the characters (numbers included) that are used in combination to form the aggregated alias “identify” the alias.  Each alias is unique and is identified by its composition of characters.
It is noted that this “feature” appears related to the disclosure that “the first numbers . . . may . . . always be the same . . . [so that] the second user equipment 102 knows that the call was made using virtual identifiers (US Patent 7,627,533 4:66-5:4).  However, such a disclosed concept requires much more than what is being claimed here – the mere presence of numbers in an identifier.  The disclosed concept includes a history of always using the same numbers, an experienced user who has seen those numbers before and a knowledgeable user who recognizes the history of those numbers as being virtual numbers.
wherein each of the one or more virtual identifiers is linked to an identifier of the first user equipment, 

wherein each of the one or more virtual identifiers is associated with one or more limitations for using the corresponding-virtual identifier, 
          The usage of an alias is limited by linking that particular alias only to a particular actual email address, thereby ensuring emails sent to the alias are only going to be delivered to the proper recipient.  Further, Levosky teaches filters that only allow delivery of aliased emails if they meet certain additional criteria, such as being from a certain sender (Levosky at ¶ 0066). 
wherein a virtual identifier from the one or more virtual identifiers is selected in order for the virtual identifier to be used by the service network for initiating the communication connection with the second user equipment, and wherein the virtual identifier is used by the service network to initiate the communication connection with the second user equipment in response to a request from the first user equipment,
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” entity corresponds to applicant’s first user, user1).  The entity (most often) referred to as “the recipient” in Levosky is the entity who communicates to the anonymized user (this “recipient” entity corresponds to applicant’s second user, user2).]
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).
“when the user clicks on 'send' in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient” (Levosky at ¶ 
Thus, user2 sends an email to anonymous user1 addressed to YHRFVCUSAGXZ@spammotel.com as seen in Fig. 6.  Anonymous user1 may reply to user2 and in doing so, user1’s virtual identifier of “YHRFVCUSAGXZ@spammotel.com” would be present in the Reply-To field and used as part of the communication to user2. 
wherein the service network matches, based at least on a database of virtual identifiers linked to identifiers in the service network, the virtual identifier to the identifier of the first user equipment, and
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
wherein the service network initiates the requested communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment.
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

60. The method of claim 58, wherein the one or more limitations include a user equipment permitted to use the virtual identifier in the second request.

“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client computer contains an Email client having a physical Email address” (Levosky at ABSTRACT).
“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), thus providing the right to that computer to implement the anonymizing email communications of Levosky.

63. An apparatus, comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
at least one processor; and at least one memory including computer program code, the at least one processor, the at least one memory, and the computer program code configured to cause the apparatus to at least: link, to an identifier of a first user equipment, one or more virtual identifiers established for the first user equipment, 
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046). 
wherein the linking enables a virtual identifier from the one or more virtual identifiers for the first user equipment to be used for initiating a communication connection between the first user equipment and a second user equipment, 
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).
wherein each of the one or more virtual identifiers comprises one or more numbers, and 
“generates a pseudo-random string of 10 characters, followed by “@spammotel.com“, which constitutes the alias Email address” (Levosky at ¶ 0046).
“SpamMotel's current return code is of the form ABCD123ER-spammotel.com (8 characters of mixed letters and numbers)” (Levosky at ¶ 0056).
“the alias Email address is composed of three parts: a prefix, which may either be created by the user by typing it into box 480; or, as an alternative, the user may request a pseudo-random character string” (Levosky at ¶ 0079).
          Clearly there are occasions when the alias email includes at least some numbers.
wherein at least one of the one or more numbers identifies a corresponding one of the one or more the virtual identifiers;
By definition, the characters (numbers included) that are used in combination to form the aggregated alias “identify” the alias.  Each alias is unique 
It is noted that this “feature” appears related to the disclosure that “the first numbers . . . may . . . always be the same . . . [so that] the second user equipment 102 knows that the call was made using virtual identifiers (US Patent 7,627,533 4:66-5:4).  However, such a disclosed concept requires much more than what is being claimed here – the mere presence of numbers in an identifier.  The disclosed concept includes a history of always using the same numbers, an experienced user who has seen those numbers before and a knowledgeable user who recognizes the history of those numbers as being virtual numbers.
receive, from the first user equipment, a request for initiating the communication connection between the first user equipment and the second user equipment;
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” entity corresponds to applicant’s first user, user1).  The entity (most often) referred to as “the recipient” in Levosky is the entity who communicates to the anonymized user (this “recipient” entity corresponds to applicant’s second user, user2).]
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).
“when the user clicks on 'send' in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient” (Levosky at ¶ 0058).
Thus, user2 sends an email to anonymous user1 addressed to 
match, based at least on a database of virtual identifiers linked to identifiers, the virtual identifier to the identifier of the first user equipment; and
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
initiate the requested communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment.
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

65. The apparatus of claim 63, wherein the computer program code is further configured to cause the apparatus to at least: determine one or more limitations for using the virtual identifier.
         The usage of an alias is limited by linking that particular alias only to a particular actual email address, thereby ensuring emails sent to the alias are only going to be delivered to the proper recipient.  Further, Levosky teaches filters that only allow delivery of aliased emails if they meet certain additional criteria, such 

66. The apparatus of claim 65, wherein the one or more limitations include a user equipment permitted to use the virtual identifier.
“The invention is implemented with the use of a client control program called “SpamMotel.exe”“ (Levosky at ¶ 0041).
“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client computer contains an Email client having a physical Email address” (Levosky at ABSTRACT).
“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), thus providing the right to that computer to implement the anonymizing email communications of Levosky.

70. A method, comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
establishing, in at least one of a first user equipment and a service network, one or more virtual identifiers for the first user equipment;
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
linking the one or more virtual identifiers for the first user equipment to an identifier of the first user equipment;

receiving, from the first user equipment, a request to initiate a communication connection between the first user equipment and the second user equipment; and
[Note: The entity (most often) referred to as “the sender” in Levosky is the anonymous entity who has registered for an alias email address (this “sender” entity corresponds to applicant’s first user, user1).  The entity (most often) referred to as “the recipient” in Levosky is the entity who communicates to the anonymized user (this “recipient” entity corresponds to applicant’s second user, user2).]
“The invention allows for the user to reply to Emails, while still keeping his or her physical Email address from the sender.” (Levosky at ¶ 0053).
“when the user clicks on 'send' in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient” (Levosky at ¶ 0058).
Thus, user2 sends an email to anonymous user1 addressed to YHRFVCUSAGXZ@spammotel.com as seen in Fig. 6.  Anonymous user1 may reply to user2 and in doing so, user1’s virtual identifier of “YHRFVCUSAGXZ@spammotel.com” would be present in the Reply-To field and used as part of the communication to user2. 
initiating the communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment, and wherein the match is based at least on a database of virtual identifiers linked to identifiers in the service network.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

71. The method of claim 70, further comprising: matching, based at least on the database, the virtual identifier in the request to the identifier of the first user equipment.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).

73. The method of claim 70, further comprising: determining one or more user equipments permitted to use the virtual identifier.
“The invention is implemented with the use of a client control program called “SpamMotel.exe”“ (Levosky at ¶ 0041).

“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), Thus providing the right to that computer to implement the anonymizing email communications of Levosky.

74. The method of claim 70, wherein the identifier of the first user equipment comprises a characteristic identifier of the first user equipment.
“an actual (physical) Email address already in use” (Levosky at ¶ 0042).
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).

75. An apparatus, comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
at least one processor; and at least one memory including computer program code, the at least one processor, the at least one memory, and the computer program code configured to cause the apparatus to at least: establish one or more virtual identifiers for a first user equipment;
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
link the one or more virtual identifiers for the first user equipment to an identifier of the first user equipment;
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046).
receive, from the first user equipment, a request to initiate a communication connection between the first user equipment and the second user equipment; and initiating the communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment, wherein the match is based at least on a database of virtual identifiers linked to identifiers in the service network.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

76. The apparatus of claim 75, wherein the computer program code is further configured to cause the apparatus to at least: match, based at least on the database, the virtual identifier to the identifier of the first user equipment.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).


78. The apparatus of claim 75, wherein the computer program code is further configured to cause the apparatus to at least: determine one or more user equipments permitted to use the virtual identifier.
 “The invention is implemented with the use of a client control program called “SpamMotel.exe”“ (Levosky at ¶ 0041).
“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client computer contains an Email client having a physical Email address” (Levosky at ABSTRACT).
“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), Thus providing the right to that computer to implement the anonymizing email communications of Levosky.

79. The apparatus of claim 75, wherein the identifier of the first user equipment comprises a characteristic identifier of the first user equipment.
“an actual (physical) Email address already in use” (Levosky at ¶ 0042).
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).

80. A non-transitory computer-readable medium encoded with instructions that, when executed by at least one processor, perform operations comprising:
“SYSTEM AND METHOD” (Levosky at ABSTRACT).
“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client computer contains an Email client having a physical Email address.  The system includes a Client Control Program, which resides on the client computer, and an Alias Email Server, which communicates with the client over the data communications network” (Levosky at ABSTRACT).
establishing, in at least one of a first user equipment and a service network, one or more virtual identifiers for the first user equipment;
“Alias Email server . . . then generates a pseudo-random string of 10 characters, followed by “@spammotel.com”, which constitutes the alias Email address” (Levosky at ¶ 0046).
linking the one or more virtual identifiers for the first user equipment to an identifier of the first user equipment;
“the alias Email address corresponding to the user name 320, as shown in FIG. 3.  This alias Email address is then entered into the alias user record in the datafile, which also contains the remainder of the user information corresponding to this user name” (Levosky at ¶ 0046).
receiving, from the first user equipment, a request to initiate a communication connection between the first user equipment and the second user equipment; and initiating the communication connection from the first user equipment to the second user equipment, in response to the virtual identifier being matched to the identifier of the first user equipment, wherein the match is based at least on a database of virtual identifiers linked to identifiers in the service network.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the 
“The Alias Email server also takes the further step of removing the information portion (memo, dates and times, etc.) from the body of the `replied-to` Email, before sending it back to the recipient. Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

81. The non-transitory computer-readable medium of claim 80, further comprising instructions that, when executed by at least one processor, perform operations comprising: matching, based at least on the database, the virtual identifier to the identifier of the first user equipment.
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“when the user clicks on `send` in his Email client program, the reply is sent to the Alias Email server instead of going directly back to the recipient. Next, the Alias Email server strips all information which could identify the user's physical Email address, and the user's Alias Email address originally given to the recipient used as the new `replied-from` address. Thus the privacy of the user's real Email address is preserved” (Levosky at ¶ 0058).

83. The non-transitory computer-readable medium of claim 81, further comprising instructions that, when executed by at least one processor, perform operations comprising: determining one or more user equipments permitted to use the virtual identifier.
 “The invention is implemented with the use of a client control program called “SpamMotel.exe”“ (Levosky at ¶ 0041).
“An Email control system and method is used in a computer data communications network, which includes a client computer and an Email server, in which the client 
“The Alias Email server will only send messages to clients registered to use the service provided by the Alias-Email Server” (Levosky at ¶ 0040).
Each user computer, having the client control program and email client, serves to define the actual address and the associated alias address used to communicate with that computer (user equipment), Thus providing the right to that computer to implement the anonymizing email communications of Levosky.

84. The non-transitory computer-readable medium of claim 81, wherein the identifier of the first user equipment comprises a characteristic identifier of the first user equipment.
“an actual (physical) Email address already in use” (Levosky at ¶ 0042).
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).

85. The method of claim 40, further comprising:  receiving, from the second user equipment, a third request to establish another communication connection from the second user equipment to the first user equipment, wherein the third request from the second user equipment includes a same identifier and/or another identifier from the one or more virtual identifiers for the first user equipment, and wherein the other communication connection is to be initiated based at least on the same virtual identifier and/or the other virtual identifier in the third request;
Levosky describes that emails may be sent from user1 to user2 and from  user2 to user1 in a repeated, back and forth manner.  This is done using user1’s virtual identifier and the repeated intercepting, matching, modifying and sending as 
“Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).
“the recipient (or any other Email client having the alias Email address) now sends an Email message to the user at the address just created by the Client Control Program, the Email message is received by the Alias Email Server, and modified by incorporating various information previously entered in the Client Control Program into the Email message. This modified message is then forwarded by the Alias Email Server to the sender's Email client 2” (Levosky at ¶ 0049).
matching, based at least on the database of virtual identifiers linked to identifiers in the service network, the same virtual identifier and/or the other virtual identifier in the third request from the second user equipment, wherein the same virtual identifier and/or the other virtual identifier in the third request being matched to the identifier of the first user equipment; and
“Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).
“the database may contain more than one alias user record corresponding to the same user name” (Levosky at ¶ 0047).
“the recipient . . . sends an Email message to the user at the address just created by the Client Control Program, the Email message is received by the Alias Email Server . . . message is then forwarded by the Alias Email Server to the sender's Email client 2” (Levosky at ¶ 0049).
“incoming e-mails are checked against the database to determine whether there are existing entries (memos, etc.) for that Dashmail address” (Levosky at ¶ 0081).
establishing, by the service network, the other communication connection from the second user equipment to the first user equipment, in response to the same virtual identifier and/or the other virtual identifier in the third request from the second user equipment being matched to the identifier of the first user equipment.
“Communication may thus go “back and forth” a number of times while preserving the “alias” form of user's email address” (Levosky at ¶ 0060).

“the recipient . . . sends an Email message to the user at the address just created by the Client Control Program, the Email message is received by the Alias Email Server . . . message is then forwarded by the Alias Email Server to the sender's Email client 2” (Levosky at ¶ 0049).
“incoming e-mails are checked against the database to determine whether there are existing entries (memos, etc.) for that Dashmail address” (Levosky at ¶ 0081).
“message is then forwarded by the Alias Email Server to the sender's Email client 2” (Levosky at ¶ 0049).
“The present invention overcomes these problems by the simple expedient of never revealing his true Email address, but rather by using a series of alias addresses which are first intercepted by an Alias Email server before being forwarded to the recipient” (Levosky at ¶ 0013).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 44 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Levosky in view of WO 00/76231 (Jarvinen).
44. The method of claim 40, wherein the communication connection further comprises a short message service message.
Levosky does not appear to teach the request for communication being received via a short message service (SMS).  
Jarvinen however teaches a system for anonymously communicating with other users in a networked communications service.  Jarvinen allocates customer-specific user identifiers “intended to conceal the real identity” of the customers.  (Jarvinen at Abstract).  A central host intercepts SMS messages and matches the actual identifiers to the aliases in order to forward the SMS messages anonymously (Jarvinen at 4:5-10).  Jarvinen also anonymizes phone calls (Jarvinen at 4:21-27). 
Given that Jarvinen teaches multiple types of anonymous communications, including anonymous SMS messaging, it would have been obvious to one of ordinary skill to have supported SMS messages with the system of Levosky.

64. The apparatus of claim 63, wherein the computer program code is further configured to cause the apparatus to at least: send, via a short message service message, the one or more virtual identifiers to the first user equipment.
Levosky does not appear to teach the virtual identifiers being sent via short message service (SMS) message.  
Jarvinen however teaches a system for anonymously communicating with other users in a networked communications service.  Jarvinen allocates customer-
Given that Jarvinen teaches multiple types of anonymous communications, including anonymous SMS messaging, it would have been obvious to one of ordinary skill to have supported SMS messages with the system of Levosky.
Further, Levosky teaches notifying the users of the created virtual identifiers for them as seen in Fig. 5.  Given the well-established use of SMS as a communication method (e.g. by applicant, by Jarvinen), it would have been obvious to one of ordinary skill to have notified/confirmed the anonymized users of Levosky of their virtual identifiers via any established means, such as by SMS message.

Claims 47, 48, 55, 56, 59, 61, 67, 68, 72, 77 and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Levosky in view of MacIntosh (US 2002/0138581).
47. The method of claim 45, wherein the one or more limitations include a validity period during which the virtual identifier is valid, and wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

48. The method of claim 45, wherein the one or more limitations include a recurring time period during which the virtual identifier can be used.
Levosky indeed provides the ability to suspend, block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time 
Given the teachings by Levosky for the user to be able to endlessly suspend and resume as needed, and given the teachings by MacIntosh to pre-program future usage restrictions, it would have been obvious to one of ordinary skill at the time of the invention to have enabled to user to have pre-specified plural suspend and resume periods where the forwarding is disabled and enabled.  Doing so would be a simple substitution for the otherwise manual settings of suspend and manual settings of resume and would offer a convenience for managing such settings.

55. The apparatus of claim 54, wherein the one or more limitations include a recurring time period during which the virtual identifier can be used.
Levosky indeed provides the ability to suspend, block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  
Given the teachings by Levosky for the user to be able to endlessly suspend and resume as needed, and given the teachings by MacIntosh to pre-program future obvious to one of ordinary skill at the time of the invention to have enabled to user to have pre-specified plural suspend and resume periods where the forwarding is disabled and enabled.  Doing so would be a simple substitution for the otherwise manual settings of suspend and manual settings of resume and would offer a convenience for managing such settings.

56. The apparatus of claim 54, wherein one or more limitations include a validity period during which the virtual identifier is valid, and wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

59. The method of claim 58, wherein the one or more limitations includes a validity period during which the virtual identifier in the second request is valid, and wherein the validity period is associated with an expiration time after which the virtual identifier in the second request is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

61. The method of claim 58, wherein the one or more limitation include a recurring time period during which the virtual identifier in the second request can be used.
Levosky indeed provides the ability to suspend, block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system 
Given the teachings by Levosky for the user to be able to endlessly suspend and resume as needed, and given the teachings by MacIntosh to pre-program future usage restrictions, it would have been obvious to one of ordinary skill at the time of the invention to have enabled to user to have pre-specified plural suspend and resume periods where the forwarding is disabled and enabled.  Doing so would be a simple substitution for the otherwise manual settings of suspend and manual settings of resume and would offer a convenience for managing such settings.

67. The apparatus of claim 65, wherein the one or more limitations include a validity period during which the virtual identifier is valid, and wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

68. The apparatus of claim 65, wherein the one or more limitations include a recurring time period during which the virtual identifier can be used.
Levosky indeed provides the ability to suspend, block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  
Given the teachings by Levosky for the user to be able to endlessly suspend and resume as needed, and given the teachings by MacIntosh to pre-program future usage restrictions, it would have been obvious to one of ordinary skill at the time of the invention to have enabled to user to have pre-specified plural suspend and resume periods where the forwarding is disabled and enabled.  Doing so would be a simple substitution for the otherwise manual settings of suspend and manual 

72. The method of claim 70, further comprising: determining a given validity period for the virtual identifier, wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

77. The apparatus of claim 75, wherein the computer program code is further configured to cause the apparatus to at least: determine a given validity period for the virtual identifier, wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach 
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a convenience, avoiding the need to remember to suspend or block after a certain time.

82. The non-transitory computer-readable medium of claim 80, further comprising instructions that, when executed by at least one processor, perform operations comprising: determining a given validity period for the virtual identifier, wherein the validity period is associated with an expiration time after which the virtual identifier is invalid.
Levosky indeed provides the ability to suspend/block and resume the alias forwarding of emails (Levosky at ¶ 0065), but does not explicitly teach predetermining a given validity period.
MacIntosh however also teaches an anonymizing email forwarding system and method (MacIntosh at ABSTRACT) whereby the user may set an auto-expiration criteria for the email forwarding, such as an elapsed amount of time (MacIntosh at ¶ 0080).  It would have been obvious to one of ordinary skill at the time of the invention to have provided such a feature for the users of Levosky, as a 

Claims 49, 57, 62 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Levosky in view of US 7,155,608 (Malik).
49. The method of claim 45, wherein the one or more limitations include a specification that the virtual identifier is useable only for a domestic communication connection.
Levosky does not appear to teach imposing a limitation for domestic communications only.
Malik however teaches an email server and in particular:
“prohibiting any user other than the ISP's customer from sending email messages to the ISP mail server from a remote server IP address” (Malik 3:6-8).
It would have been obvious to one of ordinary skill to therefore have set forth limitations that restrict email to domestic communications in an effort to reduce or eliminate foreign spam.

57. The apparatus of claim 54, wherein the one or more limitations include a specification that the virtual identifier is useable only for a domestic communication connection.
Levosky does not appear to teach imposing a limitation for domestic communications only.
Malik however teaches an email server and in particular:

It would have been obvious to one of ordinary skill to therefore have set forth limitations that restrict email to domestic communications in an effort to reduce or eliminate foreign spam.

62. The method of claim 58, wherein the one or more limitations include a specification that the virtual identifier in the second request is useable only for a domestic communication connection.
Levosky does not appear to teach imposing a limitation for domestic communications only.
Malik however teaches an email server and in particular:
“prohibiting any user other than the ISP's customer from sending email messages to the ISP mail server from a remote server IP address” (Malik 3:6-8).
It would have been obvious to one of ordinary skill to therefore have set forth limitations that restrict email to domestic communications in an effort to reduce or eliminate foreign spam.

69. The apparatus of claim 65, wherein the one or more limitations include a specification that the virtual identifier is useable only for a domestic communication connection.
Levosky does not appear to teach imposing a limitation for domestic communications only.
Malik however teaches an email server and in particular:
“prohibiting any user other than the ISP's customer from sending email messages to the ISP mail server from a remote server IP address” (Malik 3:6-8).
It would have been obvious to one of ordinary skill to therefore have set forth limitations that restrict email to domestic communications in an effort to reduce or eliminate foreign spam.

Response To Arguments
251 - Rejection Based Upon Declaration
Applicant argues:
“These rejections are respectfully traversed. Applicant reserves the right to file a supplemental oath and declaration signed by all of the inventors after prosecution of this reissue application has progressed further and prior to allowance.” (11/12/2019 remarks p. 14–15).
Applicant provides no reasoning why the rejection is improper.  However, it is noted that because the original declaration (9/30/2015) was initially appropriate, applicant may simply identify a new error that forms the basis for the reissue. This identification of a new error can be made in the remarks portion of applicant’s response. See MPEP 1414.03 I and 37CFR 1.175(d).

251 – Recapture Rejections
Applicant argues:
“At best, claims 40-85 retain, in broadened form, an alleged surrender generating limitation” (1/12/2021 remarks, p. 15).
“claim 40-85 requires the establishment of a communication connection from a first user equipment to a second user equipment whereas the original patent claims requires the establishment of a communication connection from a second user equipment to a first user equipment” (1/12/2021 remarks, p. 15–16).
“Even assuming arguendo that a communication connection from a first user equipment to a second user equipment is a broader limitation than a communication connection from the second user equipment to the first user equipment, which the Applicant disputes, this limitation nevertheless materially narrows the original claim presented in U.S. Patent No. 7,627,533, which is silent on establishment of a communication connection” (1/12/2021 remarks, p. 16).
These arguments were presented in the appeal, but failed to demonstrate examiner error:
“We find no merit to Appellant's position that swapping the direction of the communications connection is a material narrowing . . . original claim 8 on March 17, 2008 covers a communications connection in either direction” (PTAB 11/12/2020, p. 45).
The examiner’s previous arguments are repeated as follows.  Applicant has not demonstrated that the 251 recapture rejection is improper.  Applicant has not demonstrated “material narrowing”.  It is believed that each surrender-generating limitation (A, B, C, and D) have been eliminated.  Further, simply pointing out that a limitation (e.g. establishment of a communication connection) is present in the reissue claims, yet absent from the patented claims is not a showing of “material” narrowing.  Applicant also fails to address each of the surrender-generating 
Inasmuch as pertinent, applicant is also incorrect that the patent claims were “silent on establishment of a communication connection”.  For example, patented claim 29 states “the service network . . . establishes the requested communications connection . . .”  Each patented claim includes similar language.  
In addition, changing the direction of the communication (from patented user2-to-user1 communication to the current user1-to-user2 communication) is not simple substitution, as the arrangement/method is not symmetric (further evidenced by the numerous 112 1st issues raised by doing so).  The patent claims were directed to an anonymous user receiving a communication without revealing the anonymous user’s actual identifier.  Now, during reissue applicant has turned the invention on its head and is pursuing claims directed to an anonymous user sending a communication.  No longer do the reissue claims cover an anonymous user receiving a communication.  Oftentimes a communication arrangement between two equivalent users is trivially reversed – a communication from user1-to-user2 does not practically differ from a communication from user2-to-user1.  But when the communication arrangement is not symmetric (as in the case here for the anonymized communications), the reverse of the communication is far from trivial.

35 USC 112 1st and 2nd
Applicant argues:
“The present amendments obviate the Examiner's rejections of claims 40-85 under 35 U.S.C. §l12(a) and 35 U.S.C. §l12(b)” (1/12/2021 remarks, p. 16).
 Examiner disagrees.  Applicant’s changing of “establish” to “initiate” does not address the merits of any of these numerous and disparate rejections.

Prior Art Rejections
Applicant argues:
“The amendments to claim 1 clarify that the first user equipment may request for multiple virtual identifiers (e.g., alias phone numbers) and subsequently use any one of these virtual identifiers to communicate with the second user equipment” (1/12/2021 remarks, p. 18).
“The amendments to claim 40 clarify that the first user equipment can request for multiple virtual identifiers (e.g., alias phone numbers and/or email addresses) and use any one of these virtual identifiers to establish a communication connection with the second user equipment” (1/12/2021 remarks, p. 18).
	Subsequent to the PTAB’s affirmance of all art rejections, the claims have not been amended in this manner.  There is no claim 1 pending.  These arguments are moot.

Applicant argues:
“the amendments to claim 1 clarify that the first user equipment may use the virtual identifier [sic: to] establish a communication connection with a second user equipment” (1/12/2021 remarks, p. 18).
Subsequent to the PTAB’s affirmance of all art rejections, the claims have not been amended in this manner.  In fact, the only amendment made to the claims is the changing of “establish” to “initiate”, yet this argument addresses the PTAB-affirmed rejection of the “establish” claim scope.  There is no claim 1 pending.  These arguments are moot.

Applicant argues:
“At best, a Levosky user may request an alias email address, which the user can then distribute to third parties for communicating with the user without revealing the user's true email address. Contrastingly, according to various implementations of the claimed subject matter, a first user equipment is able to use a virtual identifier to establish a communication connection with a second user equipment by sending a request to a service network” (1/12/2021 remarks, p. 19).
This claim scope was finally rejected by examiner and affirmed by the PTAB.   

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:

/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester,supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        2 The Random House Dictionary Of The English Language (2d Ed. Unabridged; 1987).